UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eg
UNITED STATES
-~¥,-< _ SEALED ORDER
ROBERT PIZARRO and .
JUAN RIVERA, > g4 17 Cr. 151 (ASN)
Defendants.
ee  ¢

Upon the annexed Affirmation and Application of the
United States Attorney for the Southern District of New York, by
Assistant United States Attorney Jared Lenow, pursuant to the All
Writs Act, Title 28, United States Code, Section 1651, requesting
that an Order be issued unsealing any and all files relating to
|
es
possession, custody, ofr control of the New York City Police
Department (the “NYPD”).

IT IS HEREBY ORDERED, that the files specified above he
unsealed and made available to the United States Attorney's office
for the Southern District of New York. |

It IS FURTHER ORDERED that, with the exception of a copy

of this Order to the United States Attorney’s Office and the NYPD,
this Order and Affirmation in support thereof are to be sealed
pending further order of the Court.

Dated: New York, New York
August Av, 2018

an \\y

HONORABLE ‘“LTSON J. NATHAN
(TED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES
= Va —_
ROBERT PIZARRO and

JUAN RIVERA,
Defendants.

 

UNSEALING ORDER

(FLLED UNDER SEAL)

Geoffrey S. Berman
United States Attorney.

 
